Dismissed and Opinion Filed June 24, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00152-CV

                        LINDA HART, Appellant
                                 V.
       AHEAD OF THE REST PLUMBING, PERMA PIER, CENTURY 21,
JUDGE FITE CENTURY 21, FIESTA BRAND, MICHAEL WALKER, MCDONALDS,
WHULZ WOMAN CLINIC, DREW APPLINE, BONNIE AND CLYDE, THE MUSICAL,
 KENT STATE, GIL GILGER, JOSEPH CAMPAGNE, PATTY GUINN (A/K/A HART,
    NANCY DIANNE VALENTINE), PAMELA DEAN HART, LARRY C. HART,
UNNAMED TOM, TOM PHAM’S BROTHER A/K/A HUTCHISON, JACOB BENSON,
        RICK EVANS, GINA EVANS, SAM DEALEY, MOSIAH SHRINE,
     CHARLENE BURKE, LINDA A. REED, JACQUE AUBRY’S DAUGHTER,
             DATELINE, WFAA, AND HOSPICE OF PA, Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-12160

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellant has been declared incompetent and an attorney ad litem has been appointed to

represent her. In a letter dated June 1, 2015, the Court requested the attorney ad litem to file, by

June 12, 2015, either an appearance on appellant’s behalf or a motion to dismiss. We cautioned

the attorney ad litem that if the Court did not receive a response by the specified date, the Court

would assume the attorney ad litem did not intend to pursue the appeal and the Court would

dismiss the appeal without further notice.
       As of today’s date, the Court has not received a response from the attorney ad litem.

Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P. 42.3(b).




150152F.P05                                         /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

LINDA HART, Appellant                             On Appeal from the 44th Judicial District
                                                  Court, Dallas County, Texas.
No. 05-15-00152-CV       V.                       Trial Court Cause No. DC-14-12160.
                                                  Opinion delivered by Chief Justice Wright.
AHEAD OF THE REST PLUMBING,                       Justices Lang-Miers and Stoddart,
PERMA PIER, CENTURY 21, JUDGE                     participating.
FITE CENTURY 21, FIESTA BRAND,
MICHAEL WALKER, MCDONALDS,
WHULZ WOMAN CLINIC, DREW
APPLINE, BONNIE AND CLYDE, THE
MUSICAL, KENT STATE, GIL GILGER,
JOSEPH CAMPAGNE, PATTY GUINN
(A/K/A HART, NANCY DIANNE
VALENTINE), PAMELA DEAN HART,
LARRY C. HART, UNNAMED TOM,
TOM PHAM’S BROTHER, A/K/A
HUTCHISON, JACOB BENSON, RICK
EVANS, GINA EVANS, SAM DEALEY,
MOSIAH SHRINE, CHARLENE BURKE,
LINDA A. REED, JACQUE AUBRY’S
DAUGHTER, DATELINE, WFAA, AND
HOSPICE OF PA, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




                                            –3–
      It is ORDERED that appellees AHEAD OF THE REST PLUMBING, PERMA PIER,
CENTURY 21, JUDGE FITE CENTURY 21, FIESTA BRAND, MICHAEL WALKER,
MCDONALDS, WHULZ WOMAN CLINIC, DREW APPLINE, BONNIE AND CLYDE, THE
MUSICAL, KENT STATE, GIL GILGER, JOSEPH CAMPAGNE, PATTY GUINN (A/K/A
HART, NANCY DIANNE VALENTINE), PAMELA DEAN HART, LARRY C. HART,
UNNAMED TOM, TOM PHAM’S BROTHER, A/K/A HUTCHISON, JACOB BENSON,
RICK EVANS, GINA EVANS, SAM DEALEY, MOSIAH SHRINE, CHARLENE BURKE,
LINDA A. REED, JACQUE AUBRY’S DAUGHTER, DATELINE, WFAA, AND HOSPICE
OF PA recover their costs of this appeal from appellant LINDA HART.


Judgment entered June 24, 2015.




                                   –4–